169 S.W.3d 557 (2005)
STATE of Missouri, Respondent,
v.
Charles MARTIN, Appellant.
No. ED 84822.
Missouri Court of Appeals, Eastern District, Division Two.
August 23, 2005.
Kristina Starke, St. Louis, MO, for Appellant.
Deborah Daniels, Ronald S. Ribaudo, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Charles Martin (hereinafter, "Defendant") appeals from the judgment entered by the trial court after a jury found him guilty of burglary in the second degree, Section 569.170 RSMo (2000), and resisting arrest, Section 575.150 RSMo (2000). The trial court sentenced Defendant to concurrent terms of eight years imprisonment in the Missouri Department of Corrections for burglary and one year in the medium security institution for resisting arrest. Defendant raises three points on appeal, claiming he had a valid Batson challenge, there was insufficient evidence to support the charge of resisting arrest, and the State made improper and prejudicial comments during closing argument.
We have reviewed the briefs of the parties and the record on appeal. An extended *558 opinion would have no precedential value.
The judgment is affirmed pursuant to Rule 30.25(b).